Case 20-03021-KRH        Doc 34     Filed 12/14/20 Entered 12/14/20 10:34:49             Desc Main
                                   Document      Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


IN RE: FREDERICK DEWON COOPER,                                Case No. 20-30632-KRH
            Debtor.                                           Chapter 13
____________________________________

WILLIAM E. HOWLAND, JR.,

               Plaintiffs,

v.                                                            Adv. Pro. No. 20-03021-KRH

FREDERICK DEWON COOPER,

           Defendant.
_____________________________________

                                             ORDER

       This matter comes before the Court on the Motion for Summary Judgment and Motion for

Sanctions and/or in the Alternative Motion for Leave to File an Amended Response and

Memorandum of Law in Support Thereof [ECF No. 26] (the “Motion”) filed by Frederick Dewon

Cooper (the “Debtor”), by counsel. By his Motion, the Debtor seeks (i) entry of summary

judgment on the Amended Complaint Objecting to Discharge and to Dischargeability of Debt

[ECF No. 8] (the “Complaint”) filed in this adversary proceeding (this “Adversary Proceeding”)

by William Howland, Jr. (the “Plaintiff”); (ii) the award of sanctions against the Plaintiff; and, in

the alternative, (iii) leave to amend his Answer to Complaint [ECF No. 18] (the “Answer”). The

Plaintiff, by counsel, filed a response [ECF No. 28] to the Motion. Without leave of Court, the

Debtor filed a reply [ECF No. 29] in further support of the Motion. On December 9, 2020, the

Court conducted a hearing (the “Hearing”) on the Motion, wherein the Court heard oral argument

from counsel for the Debtor and counsel for the Plaintiff. At the conclusion of the Hearing, the
Case 20-03021-KRH        Doc 34       Filed 12/14/20 Entered 12/14/20 10:34:49           Desc Main
                                     Document      Page 2 of 4



Court took the Motion under advisement. For the following reasons, the Court will deny the

Motion.

       Under Rule 56(a) of the Federal Rules of Civil Procedure (the “Civil Rules”), as made

applicable to this Adversary Proceeding by Rule 7056 of the Federal Rules of Bankruptcy

Procedure (“Bankruptcy Rules”), the court “shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); Fed. R. Bankr. P. 7056. The party moving for summary

judgment has the burden of establishing that there is no genuine dispute as to any material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 321-22 (1986). In determining whether this burden has

been met, the court will consider all evidence in the light most favorable to the nonmoving party.

Charbonnages de France v. Smith, 597 F.2d 406, 414 (4th Cir. 1979) (citing United States v.

Diebold, Inc., 369 U.S. 654, 655 (1962) (per curiam)). “[O]nce the moving party has identified

the absence of a genuine issue of material fact, the nonmoving party bears the burden of identifying

specific facts that demonstrate the existence of a genuine issue for trial.” Hopkins v. Horizon

Mgmt. Servs., Inc., 302 F. App’x 137, 139 (4th Cir. 2008) (citations omitted).

       Importantly, “unsworn, unauthenticated documents cannot be considered on a motion for

summary judgment.” Orsi v. Kirkwood, 999 F.2d 86, 92 (4th Cir. 1993). “To be admissible at the

summary judgment stage, documents must be authenticated by and attached to an affidavit that

meets the requirements of [Civil Rule 56(c)(4)].” Columbia Gas Transmission, LLC v. Ott, 984

F. Supp. 2d 508, 522 (E.D. Va. 2013). Civil Rule 56(c)(4) provides that an affidavit used to support

a summary judgment motion “must be made on personal knowledge, set out facts that would be

admissible in evidence, and show that the affiant or declarant is competent to testify on the matters

stated.” Fed. R. Civ. P. 56(c)(4).




                                                 2
Case 20-03021-KRH           Doc 34        Filed 12/14/20 Entered 12/14/20 10:34:49                        Desc Main
                                         Document      Page 3 of 4



       Given the foregoing, the Court finds that the Debtor, as movant, has not met his burden

under Civil Rule 56, as the Court has no evidence or testimony properly before it in support of his

request for summary judgment. The Motion attached several documents as exhibits. However,

no affidavit was filed with the Motion to authenticate those documents. See ECF No. 26. Without

authentication, those documents are not properly before the Court at the summary judgment stage.

       At the Hearing, the Debtor, by counsel, argued that his Verification of Answer to Complaint

and Certification by Defendant [ECF No. 25] (the “Debtor’s Verified Statement”) provides his

necessary basis for authentication.1 In the Debtor’s Verified Statement, the Debtor affirms that all

of the facts contained in his answer are true, “to the best of [his] knowledge, information, and

belief, and were formed after reasonable inquiry.” Debtor’s V.S., ¶ 2, ECF No. 25 at 1. As stated

above, Civil Rule 56(c)(4) requires an affidavit or declaration to be made with “personal

knowledge,” and not merely with “information” or “belief.” Therefore, the Debtor’s Verified

Statement does not properly put facts or evidence before the Court for the purposes of summary

judgment.2 See Canady v. Tuell, No. 14-cv-420, 2016 WL 3912036, at *3, 2016 U.S. Dist. LEXIS

94470, at *6 (E.D. Va. July 19, 2016) (quoting EEOC v. Clay Printing Co., 955 F.2d 936, 945 n.9

(4th Cir. 1992)) (“The absence of an ‘affirmative showing of personal knowledge of specific facts’



1
       As its title suggests, the Debtor’s Verified Statement was made in support of the Answer, not the Motion. As
       such, the Court need not consider it for purposes of summary judgment. Nevertheless, the Court may
       consider it as a matter of discretion. See Fed. R. Civ. P. 56(c)(3) (“The court need consider only the cited
       materials, but it may consider other materials in the record.”).
2
       The Debtor filed a Verification of Rebuttal and Certification by Defendant in connection with his reply. ECF
       No. 29 at 11-12. Even if the reply were properly before the Court, this verified statement uses identical
       language to the Debtor’s Verified Statement and, as such, fails for the same reasons.

       In addition to the verified statement attached to his reply, the Debtor also filed a copy of his Affidavit of
       Frederick Dewon Cooper, previously filed in his underlying bankruptcy case in connection with a motion to
       extend the automatic stay. ECF No. 29-2. While this affidavit is set forth on personal knowledge, as required
       by Civil Rule 56(c)(4), even if this affidavit were properly before the Court, the affidavit fails to address the
       facts at issue in this Adversary Proceeding.



                                                          3
Case 20-03021-KRH        Doc 34     Filed 12/14/20 Entered 12/14/20 10:34:49            Desc Main
                                   Document      Page 4 of 4



prevents the consideration of such facts in conducting the summary judgment analysis.”); Slep-

Tone Entm’t Corp. v. Powers, No. 12-cv-53-BO, 2014 WL 2040104, at *7, 2014 U.S. Dist. LEXIS

67978, at *20 (E.D.N.C. Apr. 3, 2014) (finding inadmissible at summary judgment stage facts

stated on “information and belief”).

        In consideration of the foregoing and for reasons stated on the record in open court at the

Hearing, it is hereby

        ORDERED that the Motion is DENIED as set forth herein; and it is further

        ORDERED that the Debtor’s request for summary judgment in his favor is DENIED; and

it is further

        ORDERED that the Debtor’s request for sanctions is DENIED WITHOUT

PREJUDICE; and it is further

        ORDERED that the Debtor’s request for leave to amend his Answer is DENIED

WITHOUT PREJUDICE.

DATED: December 11, 2020_____                /s/ Kevin R. Huennekens __
                                             UNITED STATES BANKRUPTCY JUDGE

                                                                  December 14 2020
                                             Entered on Docket: _____________

Copies to:

Kimberly Alice Chandler
Chandler Law Firm
P.O. Box 17586
Richmond, VA 23226

Jacqueline W. Critzer
Critzer Cardani PC
12090 W. Broad Street, Suite 200
Richmond, VA 23233




                                                 4
